Citation Nr: 9905467	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-51 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for onychomycosis.

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to service connection for iritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1979 to 
February 1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

Competent evidence has not been presented showing the 
presence of onychomycosis, osteoarthritis, or iritis related 
to service.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
onychomycosis has not been presented.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

2.  A well grounded claim for service connection for 
osteoarthritis has not been presented.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

3.  A well grounded claim for service connection for iritis 
has not been presented.  38 U.S.C.A. §§ 1101, 1131, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant seeks service connection for onychomycosis, 
osteoarthritis, and iritis.  Service connection may be 
granted, when the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998). 
presumed if a veteran manifests a chronic disease, such as 
arthritis, to a degree of at least 10 percent within one year 
after separation from service.  38 U.S.C.A. § 1112 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1997).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).
An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, service medical records are negative for 
onychomycosis, osteoarthritis, and iritis.  We note that an 
eye examination in February 1984 revealed no abnormal 
pathology and report of service separation examination dated 
February 1985 showed no complaints or findings for the 
claimed conditions.  The first evidence of onychomycosis was 
on a private treatment note dated March 1993.  Additionally, 
private treatment notes dated October 1994 reflects that the 
appellant had problems with iritis for 2 years and that he 
had health problems that included arthritis.  A review of the 
post service medical evidence of record, including VA 
treatment records dated November 1994 to February 1996 and 
private treatment notes dated March 1993 to October 1994, 
were negative for x-ray findings for arthritis although there 
were references in the VA treatment records to rheumatic 
arthritis with ocular manifestations.

There is no medical evidence of record that the claimed 
disorders were present in service, although the appellant 
contended that his "current conditions were incurred 
coincident with my military service."  Additionally, no 
medical practitioner has found a nexus, or relationship, 
between either of the claimed conditions and service. Thus, 
the Board concludes that the appellant has failed to present 
sufficient evidence to satisfy the evidentiary requirements 
for a well grounded claim, direct service-connection claim 
for these disorders.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  This 
obligation was successfully completed by VARO in its 
September 1996 statement of the case and July 1998 
supplemental statement of the case.  Likewise, the Board's 
discussion above informs the appellant of the requirements 
for the completion of his application for the claim for 
service connection.


ORDER

Service connection for onychomycosis is denied.

Service connection for osteoarthritis is denied.

Service connection for iritis is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

